       Case 1:19-cv-02519-AJN Document 37 Filed 08/05/19 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 RED TREE INVESTMENTS, LLC,

                       Plaintiff,


                  -against-
                                                   Docket No. 1:19-cv-02519
                                                   (related to 1:19-cv-02523)
 PETRÓLEOS DE VENEZUELA, S.A. and PDVSA
 PETRÓLEO, S.A.,
                    Defendants.




              PLAINTIFF RED TREE’S MOTION TO LIFT STAY


                      QUINN EMANUEL URQUHART &
                      SULLIVAN, LLP

                      Stephen A. Broome           Daniel Salinas-Serrano (pro hac vice)
                      Susheel Kirpalani
                      Victor Noskov               1300 I Street, N.W.
                      Anna Deknatel               Suite 900
                                                  Washington, D.C.
                      51 Madison Avenue           20005
                      22nd Floor                  (202) 538-8132
                      New York, New York
                      10010-1601
                      (212) 849-7000


                      Attorneys for Red Tree Investments, LLC
           Case 1:19-cv-02519-AJN Document 37 Filed 08/05/19 Page 2 of 9



       Plaintiff Red Tree Investments LLC (“Red Tree”) respectfully moves for the entry of an

Order lifting the stay imposed by the Court’s May 3, 2019 order, (Dkt. No. 33, the “Stay Order”),

and setting a schedule for Defendants Petróleos de Venezuela, S.A. (“PDVSA”) and PDVSA

Petróleo, S.A. (“Petróleo”) (together with PDVSA, “Defendants”) to respond to Red Tree’s

pending summary judgment motion.

                                 FACTUAL BACKGROUND

       It has been 171 days since Red Tree initiated this proceeding in New York Supreme

Court on February 15, 2019, by filing a Motion for Summary Judgment in Lieu of Complaint

(the “Summary Judgment Motion”) pursuant to CPLR 3213, and 94 days since May 3, 2019, the

day the Court stayed this litigation.1 At the time, news reports from Venezuela indicated that the

“slow-simmering political crisis that [had] gripped Venezuela for months appeared to be coming

to a head… as opposition politicians issued a direct challenge to the authority of President

Nicolas Maduro.”2 The Defendants’ Memorandum of Law In Support Of Defendants’ Motion

for Stay (Dkt. No. 10, the “Stay MOL”), told a similar story: while Defendants did not have

access to “all documents and information necessary to defend themselves,” a “limited” stay was

necessary to allow the Guaidó government time to “evaluate the issues in this case and determine

appropriate steps to respond to the claims asserted against Defendants by Red Tree.” Stay MOL

at 7 (emphasis added). Such a limited stay was appropriate, according to the Defendants,


       1
             As the Court is aware, Red Tree’s enforcement of its rights under the agreement at
issue here already has been substantially delayed. After missing the March 11, 2019 deadline to
file their response to the Summary Judgment Motion and failing to appear on the Motion’s return
date in New York State Court, Defendants removed this action on March 21, 2019. (Dkt. No 1.)
On March 27, 2019, Defendants sought a stay of the case, (Dkt. No. 9, the “Stay Motion,”
Dkt. 10, the “Stay MOL”), which the Court granted on May 3, 2019.
       2
          Megan Specia, “Five Things You Need to Know to Understand Venezuela’s Crisis,”
The New York Times (online, May 3, 2019), available at
https://www.nytimes.com/2019/05/03/world/americas/venezuela-crisis-facts.html.
           Case 1:19-cv-02519-AJN Document 37 Filed 08/05/19 Page 3 of 9



because “prejudice to Red Tree [would] be minimal” and “[t]he Guaidó government [was]

working toward the goal of a full transition of power.” Stay MOL at 7 (arguing that a stay of

120 days was necessary to “allow the transition to occur”).

       The Court agreed.      In doing so, the Court gave weight to the “current political

environment in Venezuela” and held that the Defendants’ apparent inability to access relevant

documents in light of this political environment “outweigh [Red Tree]’s interest in avoiding

delay.” Stay Order at 1-2. Over a few days the end of April and beginning of May, protesters

clashed in the streets of Caracas, and many anticipated a military uprising that would effectuate

President Guiadó’s transition to power.3 Instead, since May, it appears that President Guiadó’s

momentum has stalled and the political environment in Venezuela remains uncertain.

Meanwhile, sovereign creditors of PDVSA are aggressively moving to claim rights to PDVSA’s

assets, threatening to further prejudice Red Tree’s ability to make effective the judgment it seeks

through this action.

       Most recently, on July 29, 2019, the Third Circuit upheld a decision by the District Court

in Delaware, allowing Crystallex International Corporation, a Canadian gold mining company

with an arbitral award against Venezuela, to proceed to attach the assets of PDVSA Defendants

to respond to the Motion within 15 days––specifically PDVSA’s shares in Petróleos de

Venezuela Holding, Inc. (“PDVH”), ultimately aiming to reach assets of CITGO, PDVSA’s sole

tangible assets in the United States.4 See Crystallex International Corp. v. Bolivarian Republic


       3
         Anthony Faiola, Mariana Zuniga, and Mary Beth Sheridan, “Guaidó’s supporters and
Maduro’s forces clash in second day of Venezuelan protests,” The Washington Post, (online,
May 1, 2019), available at https://www.washingtonpost.com/world/the_americas/venezuela-
guaido-maduro-live-updates/2019/05/01/20553c6e-67ab-11e9-a698-
2a8f808c9cfb_story.html?utm_term=.d3ba6160de16.
       4
         PDVH is the holding company for CITGO Holding, Inc., which in turn owns CITGO
Petroleum Corp. (“CITGO”), which has tangible assets in the United States.

                                                3
          Case 1:19-cv-02519-AJN Document 37 Filed 08/05/19 Page 4 of 9



of Venezuela, 18-CV-2797, Doc. No. 003113304271 (3d. Cir. July 29, 2019). Crystallex will

presumably now seek to enforce its attachment order by moving as expeditiously as possible

towards a foreclosure sale of the PDVH shares—the same shares against which Red Tree should

be entitled to satisfy any judgment in this case.

       Meanwhile, multiple other Venezuelan creditors are moving closer towards judgments

against PDVSA, which they can then enforce, potentially to Red Tree’s detriment. For example,

just last week, another holder of an arbitral award against Venezuela, OI European Group,

moved in the District of Columbia for leave to register a judgment obtained in May, informing

the court of its intention to attach PDVSA’s assets in the District of Delaware. See OI European

Group B.V. v. Bolivarian Republic of Venezuela, 16-CV-1533, Dkt. No. 89 (D.D.C. July 25,

2019). Moreover, bondholders asserting claims against Venezuela in the Southern District of

New York also have been given leave to proceed to discovery and summary judgment. See Casa

Express Corp. v. Bolivarian Republic of Venezuela, 18-CV-11940, Dkt. No. 45 (S.D.N.Y. July 8,

2019) (order directing discovery to be completed by November 5, 2019 and for plaintiff to file a

motion for summary judgment by December 5, 2019); Pharo Gaia Fund Ltd. v. Bolivarian

Republic of Venezuela, 19-CV-03123, Dkt. No. 25 (S.D.N.Y. July 8, 2019) (order directing

discovery to be completed by November 5, 2019 and for plaintiff to file a motion for summary

judgment by December 5, 2019).

       And, perhaps most fundamentally, the Guaidó government itself has begun taking steps

towards restructuring Venezuela’s debt (including the debt of Venezuelan state entities like

PDVSA), in a manner that seeks to directly prejudice Red Tree’s rights by destroying its

structural priority vis-à-vis creditors of Venezuela. Specifically, on July 1, 2019, the Office of

the Special Attorney General, Jose Ignacio Hernandez, appointed by President Guaidó to lead



                                                    4
          Case 1:19-cv-02519-AJN Document 37 Filed 08/05/19 Page 5 of 9



and coordinate all litigations on behalf of Venezuela and its state-owned entities outside of

Venezuela, issued a memorandum setting out guidelines for the renegotiation of public debt held

by Venezuela and its “public sector,” including PDVSA. (See Exhibit A, Guidelines For The

Renegotiation of the Chávez/Maduro Era Legacy Public External Debt.) The memorandum

explains that the Guaidó administration will seek to renegotiate all claims against Venezuela,

PDVSA, and other public state entities. While the memorandum is framed as “negotiation,” it

specifically proposes appointment of a “debt reconciliation agent. . . to determine the amounts of

each of [the] claims for the purposes of the renegotiation.” As proposed, the debt reconciliation

agent would operate outside set judicial processes and in violation of agreements as to

jurisdiction and governing law. Seeking to dissuade parties like Red Tree from defending their

rights, PDVSA further states that the debt reconciliation agent also would ignore past and future

rulings of US courts as to priority or attachment (“claims in foreign currency will not be treated

differently . . . regardless of whether the claim has been the subject of a judicial decision”).

Parties like Red Tree specifically bargained for the right to seek recovery from PDVSA directly

(including by seeking attachment of PDVSA’s PDVH shares and any other attachable PDVSA

assets) upon a default. PDVSA should not be permitted to continue forestalling adjudication of

Red Tree’s claims while it and Venezuela design and implement plans to disregard their

creditors’ rights and priorities. Under these exceptional circumstances, justice delayed may well

be justice denied.

       In light of these developments, PDVSA cannot be allowed to freeze its own creditors

from enforcing their rights based on nothing more than its bare assertion that it is unable to

litigate. The lack of any meaningful progress by the Guaidó administration towards securing

power contrasted sharply by the results reached by other creditors while this case has been stayed,



                                                5
          Case 1:19-cv-02519-AJN Document 37 Filed 08/05/19 Page 6 of 9



along with Venezuela’s publicly stated intention to subject its and PDVSA’s creditors to an

unprecedented reconciliation process, makes it imperative that Red Tree be allowed to proceed to

enforce PDVSA’s payment obligations and protect its rights as direct creditor of PDVSA without

further delay.

                                           ARGUMENT

       Red Tree respectfully requests that the Court lift the stay and set a deadline for

Defendants to respond to the Motion for Summary Judgment. That relief is appropriate under

the circumstances, as the Third Circuit has determined that Crystallex can effectuate its

attachment of PDVSA’s assets, other creditors have taken steps towards securing judgments

against PDVSA, and the Guaidó administration has indicated that it may take steps to restructure

public debt and, in so doing, seek to alter the rights of creditors such as Red Tree before it has

the opportunity to obtain judgment.

       A stay is “an exercise of judicial discretion, and the propriety of its issue is dependent

upon the circumstances of the particular case.” Nken v. Holder, 556 U.S. 418, 433 (2009)

(internal citations omitted); see also Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83,

96–97 (2d Cir. 2012) (“[T]he power to stay proceedings is incidental to the power inherent in

every court to control the disposition of the causes on its docket with economy of time and effort

for itself, for counsel, and for litigants.” (citing Landis v. N. Am. Co., 299 U.S. 248, 254, 57 S.Ct.

163 (1936)). A District Court has “broad discretion in deciding whether to lift the stay, which

arises out of its inherent power.” Glenclova Inv. Co. v. Trans-Res., Inc., No. 08-CV-7140, 2013

WL 6003512, at *3 (S.D.N.Y. Nov. 12, 2013) (citing Landis, 299 U.S. at 254 ); see also Smolen

v. Brauer, 177 F. Supp. 3d 797, 802–03 (W.D.N.Y. 2016) (writing that “[t]he decision to grant or

lift a stay is within the broad discretion of the court” and holding that “[t]he reason the Court



                                                  6
           Case 1:19-cv-02519-AJN Document 37 Filed 08/05/19 Page 7 of 9



originally imposed and continued the stay of this action is no longer compelling”) (citing Clinton

v. Jones, 520 U.S. 681, 706, 117 S. Ct. 1636, 1650 (1997)); City of New York v. B.L. Jennings,

Inc., 219 F.R.D. 255, 256 (E.D.N.Y. 2004) (same).

       It is well within this Court’s discretion to end the stay and require the parties to complete

briefing on Red Tree’s Motion for Summary Judgment. And the Court should exercise that

discretion to lift the stay under present circumstances. The justifications underlying the granting

of Defendants’ request are no longer sufficient to outweigh the imminent prejudice to Red Tree’s

rights. In seeking a stay, Defendants requested a “limited stay of these proceedings,” and

represented that “the Guaidó government currently does not have access to the personnel who

would be most knowledgeable about the claims at issue, and therefore is unable, until a full

transition occurs, to respond to the claims.”5 (Stay Motion, 1.) The Court found a “judicial

interest in favor of resolving cases on their merits.” (Stay Order, 2.) Given the “current political

environment in Venezuela” at that time, the Court concluded that “these interests outweigh

Plaintiff’s interest in avoiding delay.” (Stay Order, 2.)

       Today, the path towards and likelihood of “a full transition”—however defined—is no

more discernible than when Red Tree commenced this action 172 days ago or when the Court

stayed it 94 days ago. And Defendants cannot articulate how 26 additional days will change this

reality without resorting to rank speculation.

       5
           According to Defendants, a stay was necessary to “obtain the necessary documents and
testimony required to defend the merits of the case.” (Stay Motion, 6). In the Stay Order, the
Court “credit[ed] Defendants assertion that they ‘are not in a position to provide their counsel
with sufficient information to respond to the allegations of [Plaintiff] in this action, or obtain the
necessary documents and testimony required to defend the merits of the case.’” (Dkt. No. 33, the
“Stay Order,” 1-2.) As Defendants themselves acknowledged when seeking the stay, “If the
transition occurs before the expiration of 120 days, Defendants will advise Red Tree and the
Court that the stay is no longer warranted.” (Stay Motion, 7.) Defendants further stated they
were “prepared to … advise the Court of any event that would make the requested stay
unnecessary.” (Stay Reply, 2-3.)

                                                  7
          Case 1:19-cv-02519-AJN Document 37 Filed 08/05/19 Page 8 of 9



       Red Tree, on the other hand, already has been prejudiced by the passage of time and risks

seeing its rights to payment from Defendants crippled if the case remains stayed. Unless it is

allowed to promptly move this action towards judgment, Red Tree may be precluded from

effecting the judgment to which it is entitled, either by efforts of other Venezuela and PDVSA

creditors to reach and liquidate assets to which Red Tree has a claim, or by efforts of the

Venezuelan government to unilaterally restructure the rights of creditors without regard to the

identity of their respective debtors or the seniority of their claims. Five months since the filing

of the case, it is now necessary and appropriate for the Court to allow it to move forward by

lifting the stay and directing Defendants to respond to the Motion within a period not to exceed

20 days, the amount of time originally provided to them by the CPLR, in order to avoid

exacerbating that prejudice.

                    [REMAINDER OF PAGE INTENTIONALLY BLANK]




                                                8
         Case 1:19-cv-02519-AJN Document 37 Filed 08/05/19 Page 9 of 9



                                       CONCLUSION

       WHEREFORE, Red Tree respectfully requests that the Court enter an Order lifting the

stay of this proceeding, directing Defendants to respond to Red Tree’s Motion for Summary

Judgment within 20 days, establishing a schedule for full briefing of the Motion for Summary

Judgment, and awarding such other relief as the Court considers appropriate.

                                                   Respectfully submitted,

DATED: New York, New York
       August 5, 2019

                                QUINN EMANUEL URQUHART &
                                SULLIVAN, LLP




                                By: /s/ Stephen A. Broome /s/ Daniel Salinas-Serrano

                                Stephen A. Broome            Daniel Salinas-Serrano
                                Susheel Kirpalani            (pro hac vice)
                                Victor Noskov                1300 I Street, N.W.
                                Anna Deknatel                Suite 900
                                51 Madison Avenue,           Washington, D.C. 20005
                                22nd Floor                   Tel: 202-538-8132
                                New York, New York
                                10010-1601
                                (212) 849-7000

                                                             Attorneys for Red Tree Investments,
                                                             LLC




                                               9
